                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

ANDREW and CASSANDRA PORTERFIELD,                   )
                                                    )
           Plaintiffs,                              )   Case No. 6:21-cv-03114
v.                                                  )
                                                    )
DANBY PRODUCTS INC.; DANBY                          )
PRODUCTS LIMITED; NEW WIDETECH                      )
INDUSTRIES CO., LTD.; LOVE STAR                     )
INDUSTRIAL CO.; ESSICK AIR                          )
PRODUCTS, INC.; JOHN DOE                            )
MANUFACTURER; LF, LLC; and LOWE’S                   )
HOME CENTERS, LLC                                   )
                                                    )
           Defendants.                              )

     DEFENDANTS NEW WIDETECH INDUSTRIES CO., LTD; DANBY PRODUCTS,
     INC.; LF, LLC; AND LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL

        Defendants New Widetech Industries Co. , LTD (“New “Widetech”); Danby Products, Inc.

(“Danby”); LF, LLC; and Lowe’s Home Centers, LLC (“Lowe’s”) (collectively “Defendants”)

with full reservation of all defenses, objections, and exceptions, including but not limited to

service, jurisdiction, venue, and statute of limitations, removes the above-captioned matter from

the Circuit Court of Cedar County, Missouri at Stockton, to the United States District Court for

the Western District of Missouri, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support

thereof, Defendants state the following:

       THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

        1. On August 5, 2020 an action was commenced in the Circuit Court of Cedar County,

Missouri, entitled Andrew and Cassandra Porterfield v. Danby Products, Inc.; Danby Products

Limited; New Widetech Industries Co., Ltd.; Kaiping New Widetech Electric Co., Ltd; Love Star

Industrial Co.; Essick Air Products, Inc.; John Doe Manufacturer; LF, LLF; and Lowe’s Home




           Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 1 of 7
Centers, LLC, with assigned Case Number 20CD-CV00313.

        2. As required by 28 U.S.C. § 1446(a), a complete copy of all records and proceedings

from the Circuit Court of Cedar County, Missouri at Stockton, are attached as Exhibit A.

        3. On April 14, 2021, Plaintiffs served a copy of the Petition for Wrongful Death on

Defendant Danby by personal service on its registered agent for service of process in Missouri.

Defendant Danby has not yet answered Plaintiffs’ Petition.

        4. On April 14, 2021, Plaintiffs served a copy of the Petition for Wrongful Death on

Defendant Lowe’s by personal service on its registered agent for service of process in Missouri.

Defendant Lowes has not yet answered Plaintiffs’ Petition.

        5. Service appears to have been made on Defendant LF, LLC on April 14, 2021. Upon

information and belief, such service attempts on LF, LLC were ineffective. Defendant LF, LLC

has not yet answered Plaintiffs’ Petition. Defendant LF, LLC joins in this removal without waiving

its rights regarding Plaintiffs’ ineffective service.

        6. On April 14, 2021, counsel for Defendant New Widetech agreed to execute an

acknowledgment of receipt of service for New Widetech in exchange for Plaintiffs dismissing

Defendants Kaiping New Widetech Industries Co., Ltd. And Love Star Industrial Co. without

prejudice. A copy of the email confirming this agreement is as Exhibit B. Defendant New

Widetech has not yet answered Plaintiff’s Petition. Defendants Kaiping New Widetech Industries

Co., Ltd. And Love Star Industrial Co. have not been served in the state action.

        7. On May 3, 2021, Plaintiffs agreed to dismiss Defendant Danby Products Limited

without prejudice on the representations that Danby Products did not sell the product at issue in

this case. Copies of the email correspondence confirming this agreement are attached as Exhibit

C. Accordingly, Defendant Danby Products Limited has not been served in the state action.


                                                   2


            Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 2 of 7
       8. Upon information and belief, Plaintiffs have not yet served Defendant Essick Air

Products, Inc. with a copy of Plaintiffs’ Petition.

       9. This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the Circuit Court of Cedar County,

Missouri, where Plaintiffs’ Petition is currently pending. See 28 U.S.C. § 96.

       10. Without waiving any objection to service, this Notice of Removal is timely filed

pursuant to 28 U.S.C. § 1446(b), because the same has been filed within thirty (30) days of service

on Defendants.

       11. Pursuant to 28 U.S.C. § 1446(d), Defendants filed written notice of this removal with

the Clerk of the Circuit Court of Cedar County, Missouri at Stockton, where Plaintiffs’s Petition

is currently pending. A copy of this Notice of Removal and the written notice of the same have

been served upon Plaintiff.

                   COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

       12. Upon information and belief, Plaintiffs Andrew and Cassandra Porterfield reside in and

are citizens of the State of Missouri.

       13. Defendant Danby is a corporation formed in 1992 under the laws of Delaware. Danby

has its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), Defendant Danby

is a citizen of Delaware and Ohio.

       14. Defendant New Widetech is a limited company formed in 1985 under the laws of

Taiwan. New Widetech has four (4) members: Chiu Ming Tsun, Huang Shi Ting, Chiu Chun Jui,

and Chiu Lin Lin. All members reside in and are citizens of Taiwan. Pursuant to GMAC Commer.

Credit LLC v. Dillard Dep't Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (holding that an LLC’s

citizenship for purposes of diversity jurisdiction is the citizenship of its members), Defendant New


                                                  3


           Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 3 of 7
Widetech is a citizen of Taiwan.

       15. Defendant John Doe Manufacturer is a fictitiously named defendant. Pursuant to

28 U.S.C. § 1441(b)(1), the citizenship of John Doe Manufacturer is disregarded in determining

whether a civil action is removable on the basis of the jurisdiction under 28 U.S.C. § 1332(a).

       16. Defendant LF, LLC is a limited liability company formed in 1989 under the laws of

Delaware. The sole member of Defendant LF, LLC is Defendant Lowe’s, who, as explained

immediately below, is a citizen of North Carolina. Pursuant to GMAC Commer. Credit LLC v.

Dillard Dep't Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (holding that an LLC’s citizenship for

purposes of diversity jurisdiction is the citizenship of its members), LF, LLC is a citizen of North

Carolina.

       17. Defendant Lowe’s is a limited liability company formed in 1958 under the laws of

North Carolina. The sole member of Defendant Lowe’s is Lowe’s Companies, Inc., which is a

corporation formed in 1952 under the laws of North Carolina. Lowe’s Companies, Inc. is

headquartered in and has its principal place of business in North Carolina. Pursuant to GMAC

Commer. Credit LLC v. Dillard Dep't Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (holding that

an LLC’s citizenship for purposes of diversity jurisdiction is the citizenship of its members),

Lowe’s is a citizen of North Carolina.

                  THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       18. Where a plaintiff has not specified a specific amount of damages in his state court

petition, the removing party “must prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000.” Miller v. CEVA Logistics, 2008 U.S. Dist. LEXIS 2116, *2 (W.D.

Mo. 2008) (quoting In re Minnesota Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 834

(8th Cir. 2003)). Plaintiff may only defeat removal by showing “to a legal certainty that recovery


                                                 4


            Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 4 of 7
cannot exceed $75,000.” Miller, 2008 U.S. Dist. LEXIS, at *3 (emphasis added).

        19. To meet its burden of proof, a defendant seeking removal must present specific facts

or evidence, which may include “an extensive list of serious and disabling injuries suffered by the

plaintiff.” Id.

        20. Plaintiffs Petition alleges in part that Defendants are responsible for the wrongful death

of their 2-year-old son. See Exhibit A, Petition for Wrongful Death at ¶¶ 28 and 42.

        21. The only expression in the complaint of the amount of damages being sought by

Plaintiffs is an assertion at paragraph 20 that damages “are in excess of $25,000.” See Exhibit A,

¶ 20.

        22. Removal will be upheld if the court finds by a preponderance of the evidence that the

amount in controversy exceeds $75,000. 28 U.S.C. § 1446(c)(2)(B).

        23. Plaintiffs allege that, at the time of the incident, the deceased was a “healthy, active,

able-bodied 2-year-old boy and was actively participating in family affairs.” See Exhibit A, ¶¶ 28

and 42. Plaintiffs seek damages that the deceased “could have recovered against Defendants had

he not died.” See Exhibit A, ¶¶ 32 and 46. Plaintiffs also seek “fair and reasonable damages and

for his personal injuries and damage suffered after the aforesaid occurrence and prior to his death,

along with all other damages allowed pursuant to Missouri law.” See Exhibit A, ¶¶ 33 and 47.

        24. Being claims for the wrongful death of a “healthy, active, able-bodied” minor, the

extent of the amount in controversy here will most certainly exceed $75,000.

        25. Venue is proper in the Western District of Missouri as the incident set forth in the

Petition occurred in Cedar County. See Exhibit A, Plaintiffs’ Petition ¶ 15.

        26. Furthermore, pursuant to subsection (b) of Local Rule 3.2, venue is proper in the

Southern Division as none of the Defendants are residents of the District and the claim of relief


                                                  5


            Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 5 of 7
arose in Cedar County, one of the counties that comprise the Southern Division.

       WHEREFORE, for the foregoing reasons, Defendants remove this action from the Circuit

Court of Jackson County, Missouri at Independence, to this Court pursuant to 28 U.S.C. §§ 1332,

1441, and 1446.



Dated May 6, 2021                            Respectfully submitted,


                                             BAKER STERCHI COWDEN & RICE LLC

                                             /s/ Michael C. McMullen
                                             Michael C. McMullen         MO# 33211
                                             2400 Pershing Road, Suite 500
                                             Kansas City, MO 64108
                                             Telephone 816.471.2121
                                             Facsimile 816.472.0288
                                             Email:     mmcmullen@bscr-law.com

                                             ATTORNEYS FOR DEFENDANTS
                                             NEW WIDETECH INDUSTRIES CO., LTD;
                                             DANBY PRODUCTS INC.; LF, LLC; AND
                                             LOWE’S HOME CENTERS, LLC


                                CERTIFICATE OF SERVICE
       I hereby certify that on the 6th day of May, 2020, a copy of the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, and a copy was sent by U.S. Mail,

postage prepaid, to the following:

       Randy J. Reichard, Esq.
       B. Jacob Haskins
       LOWTHER JOHNSON ATTORNEYS AT LAW, LLC
       901 St. Louis Street, 20th Floor
       Springfield, MO 65806
       rreichard@lowtherjohnson.com
       bhaskins@lowtherjohnson.com
       ATTORNEYS FOR PLAINTIFFS


                                                6


           Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 6 of 7
Kory D. Stubblefield, Esq.
STUBBLEFIELD LAW, LLC
1903 E. Battlefield Road
Springfield, MO 65804
kory@stubblefieldlawoffice.com
ATTORNEY FOR PLAINTIFFS


                                 /s/ Michael C. McMullen




                                 7


   Case 6:21-cv-03114-BP Document 1 Filed 05/06/21 Page 7 of 7
